Name: 2010/489/EU: Council Decision of 12Ã July 2010 on the signature of an Agreement between the European Union and the Government of the Federative Republic of Brazil on civil aviation safety
 Type: Decision
 Subject Matter: technology and technical regulations;  international affairs;  transport policy;  European construction;  air and space transport;  America
 Date Published: 2010-09-16

 16.9.2010 EN Official Journal of the European Union L 243/1 COUNCIL DECISION of 12 July 2010 on the signature of an Agreement between the European Union and the Government of the Federative Republic of Brazil on civil aviation safety (2010/489/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) and Article 207(4) in conjunction with Article 218(5) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission has negotiated, on behalf of the European Union, an Agreement on civil aviation safety with the Government of the Federative Republic of Brazil in accordance with the Council Decision of 9 October 2009 authorising the Commission to open negotiations. (2) The Agreement negotiated by the Commission should be signed, subject to its possible conclusion at a later stage. (3) The Member States should take the necessary measures to ensure that their bilateral agreements with Brazil on the same subject are terminated as of the date of the entry into force of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Government of the Federative Republic of Brazil on civil aviation safety (hereinafter the Agreement) is hereby approved on behalf of the Union, subject to the conclusion of the Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 July 2010. For the Council The President S. LARUELLE (1) The text of the Agreement will be published together with the decision on its conclusion.